Case: 15-40259      Document: 00513213323         Page: 1    Date Filed: 09/30/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 15-40259                        September 30, 2015
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk



UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

RIGOBERTO NIETO-ZAPATA,

                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:14-CR-906-1




Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

       The Federal Public Defender appointed to represent Rigoberto Nieto-



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40259    Document: 00513213323     Page: 2   Date Filed: 09/30/2015


                                 No. 15-40259

Zapata has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Nieto-Zapata has not filed a response. We have
reviewed counsel’s brief and the relevant portions of the record. We concur
with counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the appeal is
DISMISSED. See 5TH CIR. R. 42.2.




                                       2